Citation Nr: 1421924	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left foot disability

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1975.  The Veteran also served in the Reserves with various dates of active duty training (ADT).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review reveals the matters are not ready for appellate disposition.

The Veteran contends that the claimed conditions are the result of various incidents that occurred while he was on ADT or inactive duty training (IDT) during his Reserve service.  

In order to establish service connection for a period of ADT, the individual must have been disabled or died from a disease or injury or injury that was incurred or aggravated in the line of duty.  To establish service connection for a period of IDT, the individual must have  been disabled or died from an injury incurred or aggravated in the line of duty.   38 U.S.C.A. § 101(24). 


Service treatment records show the Veteran sought treatment for the following during verified periods of ADT: synovitis of the left ankle on July 18, 1985 (ADT between 7/6/85-7/20/85); sore bilateral heels and left ingrown toenail on May 24, 1984 (ADT between 5/12/84-5/26/84); blisters on the feet on August 15, 1981 (ADT between 8/7/81-8/28/81); right elbow pain and contusion on August 10 and 11, 1981 (ADT between 8/7/81-8/28/81); and July 3 and 6, 1999, blisters on the feet (ADT between 6/25/99 - 7/10/99).   The Veteran also complained of swollen and painful joints, headaches, head injury, and hurting feet on his November 1985 report of medical history.  The examiner noted the Veteran hit his head when he fell on concrete. 

The Veteran also complained of headaches of four days duration on May 22, 1983.  He was diagnosed with tension headaches.  A retirement points  history statement shows the Veteran received 41 points between June 15, 1982, and June 14, 1983.  It is reasonable to assume he complained of headaches during a weekend drill (or a period of IDT).

The Veteran indicates the claimed conditions have existed since his period of Reserve service.  VA treatment records show the Veteran has been diagnosed with neuropathy of the right arm and carpal tunnel syndrome.  He has sought treatment for headaches and ingrown toenails.  

Based on the aforementioned, a VA examination is necessary in the instant appeal to determine the nature and etiology of the claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner is asked to answer the specific questions set forth in the numbered paragraphs below. 

The last VA treatment records associated with the virtual record are dated in March 2012.  Updated records of any subsequent treatment  the Veteran has received for the claimed conditions are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated (since March 2012) VA clinical records of all evaluations and treatment the Veteran received for the claimed conditions.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Right Elbow, Bilateral Feet, Left Ankle

The examiner should offer an opinion in response to the following: whether the Veteran currently has right elbow, bilateral feet and left ankle conditions and if so, whether they are at least as likely as not (a 50 percent probability or greater) the result of a disease or injury during a verified period of ADT.  

Headaches

The examiner should offer an opinion in response to the following: whether the Veteran currently has a headache condition and if so, whether it is at least as likely as not (a 50 percent probability or greater) the result of an injury during a period of IDT.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against service incurrence or causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case, and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



